DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment received on 12/09/2020 amending claims 1-4, 6-9, 11-14, and 16-19 has been entered by the examiner.  Examiner notes that claim 12 shows as original yet there are amendments to the claim.  Correction is requested on future amendments

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/10/2020, 6/08/2021, and 1/05/2022 have been entered and considered by the examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al  (US 2013/0064169 A1) in view of Wei et al (US 2006/0209176 A1) IDS of CN107431682.
Regarding claims 1 and 11, Song teaches a resource configuration method/communications apparatus, comprising a processor and a transceiver (Abstract; Para. 0066), comprising:
receiving, by a first node, first configuration information sent by a second node, wherein the second node is a parent node of the first node (Fig. 1; Paras. 0004-0006, 0034-0036, and 0038-0045; relay node 102 might know the configuration of the UE's control information by either decoding the radio resource control (RRC) signaling sent by the access node to the UE or by receiving an explicit signal from the access node; i.e. the access node in Fig. 1 would read on the parent/second node and the relay node would read on the first node); and 
determining, by the first node based on the first configuration information, a second resource for communication between the first node and a child node served by the first node, wherein the second resource is at least one demodulation reference signal, DMRS, port occupied by a first access link, and the first access link is a link between the first node and the child node served by the first node (Fig. 1; Paras. 0004-0006, 0034-0036, and 0038-0048; the relay node 102 might successfully decode an initial transmission from the UE 110, while the access node 106 might not. The access node 106 might then request a retransmission, and both the UE 110 and the relay node 102 might synchronously retransmit; the DMRS transmitted by a relay node is not punctured but is instead made orthogonal to the DMRS transmitted by a UE; i.e. the relay node would transmit a DMRS that is not punctured while the UE would transmit one that is and the second resource would read on the DMRS transmitted by the UE since the relay node would decode this DMRS).
However, while Song teaches the DMRS being transmitted on a plurality of different resource elements (Fig. 6), he does not specifically disclose the at least one DMRS port is one of a plurality of ports in a DMRS port set corresponding to a first slot.
Wei teaches demodulation reference signal (DMRS) enhancement for higher order multi-user multiple-input multiple-output (MU-MIMO) communications (Abstract).  He further teaches the at least one DMRS port is one of a plurality of ports in a DMRS port set corresponding to a first slot (Paras. 0007-0008; determining a plurality of ports of a multi-dimensional array of transmit antennas and a number of spatial multiplexed layers for transmission to a plurality of user equipments (UEs), configuring an orthogonal demodulation reference signal (DMRS) pattern by multiplexing the layers or the ports in the DMRS pattern, using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups, and transmitting DMRS symbols based on the configured DMRS pattern using the multiplexed layers and the ports). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wei with the teachings as in Song.  The motivation for doing so would have been to reduce DMRS inter-layer interference and improve channel estimation performance (Wei at para. 0055).
Regarding claims 2 and 12, the combination of references Song and Wei teach the limitations of the previous claims.  Song further teaches wherein the first configuration information is used to indicate a third resource that can be used by the first access link, the third resource is one of the plurality of ports in the DMRS port set, and the second resource is all or a part of resources of the third resource (Fig. 3; Para. 0041; Alternatively, each slot in a subframe could have a different puncture pattern. For example, in the first slot of a subframe, the DMRS might be transmitted on subcarriers 220A, 220C, 220E, 220G, 220I, and 220K, and in the second slot of a subframe, the DMRS might be transmitted on subcarriers 220B, 220D, 220F, 220H, 220J, and 220L. Having a different puncture pattern in each slot could allow the access node to perform a better channel estimation; i.e. a different pattern for the DMRS could be sent for each set of resources Fig. 3 shows the DMRS is transmitted on all subcarriers or only a portion of subcarriers).
Regarding claims 3 and 13, the combination of references Song and Wei teach the limitations of the previous claims.  Song further teaches wherein the first configuration information is used to indicate a fourth resource occupied by a backhaul link between the first node and the second node, the fourth resource is one of the plurality of ports in the DMRS port set, and the second resource is one or more or all of the plurality of ports, other than the fourth resource, in the DMRS port set (Fig. 3; Para. 0041; Alternatively, each slot in a subframe could have a different puncture pattern. For example, in the first slot of a subframe, the DMRS might be transmitted on subcarriers 220A, 220C, 220E, 220G, 220I, and 220K, and in the second slot of a subframe, the DMRS might be transmitted on subcarriers 220B, 220D, 220F, 220H, 220J, and 220L. Having a different puncture pattern in each slot could allow the access node to perform a better channel estimation; i.e. a different pattern for the DMRS could be sent for each set of resources Fig. 3 shows the DMRS is transmitted on all subcarriers or only a portion of subcarriers and this could be for the backhaul link or relay to UE link).
Regarding claims 4 and 14, the combination of references Song and Wei teach the limitations of the previous claims.  Song further teaches wherein the first slot is any one of a plurality of slots that are used for spatial multiplexing and that are configured by the second node for the backhaul link between the first node and the second node, and a slot used for spatial multiplexing is one of the plurality of slots in which data sending or receiving can be simultaneously performed on a backhaul link and an access link of a same node (Fig. 1; Paras. 0004-0006, 0034-0036, and 0038-0048; the relay node 102 might successfully decode an initial transmission from the UE 110, while the access node 106 might not. The access node 106 might then request a retransmission, and both the UE 110 and the relay node 102 might synchronously retransmit; the DMRS transmitted by a relay node is not punctured but is instead made orthogonal to the DMRS transmitted by a UE; i.e. the relay node and UE would transmit DMRS at the same time but one would be shifted from the other).
Regarding claims 5, 10, 15, and 20, the combination of references Song and Wei teach the limitations of the previous claims.  Song further teaches wherein the first configuration information comprises at least one of the following information: parameter information of the first slot, DMRS configuration type information of the first slot, a code Fig. 3; Para. 0041; Alternatively, each slot in a subframe could have a different puncture pattern. For example, in the first slot of a subframe, the DMRS might be transmitted on subcarriers 220A, 220C, 220E, 220G, 220I, and 220K, and in the second slot of a subframe, the DMRS might be transmitted on subcarriers 220B, 220D, 220F, 220H, 220J, and 220L. Having a different puncture pattern in each slot could allow the access node to perform a better channel estimation; i.e. the parameter information for the first slot would be which subcarriers the DMRS is transmitted on).
Regarding claims 6 and 16, Song teaches a resource configuration method/communications apparatus, comprising a processor and a transceiver (Abstract; Para. 0066), comprising:
determining, by a second node, first configuration information, wherein the first configuration information is used by a first node to determine, based on the first configuration information, a second resource for communication between the first node and a child node served by the first node, the second resource is at least one demodulation reference signal, DMRS, port that can be occupied by a first access link, and the first access link is a link between the first node and the child node served by the first node (Fig. 1; Paras. 0004-0006, 0034-0036, and 0038-0048; the relay node 102 might successfully decode an initial transmission from the UE 110, while the access node 106 might not. The access node 106 might then request a retransmission, and both the UE 110 and the relay node 102 might synchronously retransmit; the DMRS transmitted by a relay node is not punctured but is instead made orthogonal to the DMRS transmitted by a UE; i.e. the relay node would transmit a DMRS that is not punctured while the UE would transmit one that is and the second resource would read on the DMRS transmitted by the UE since the relay node would decode this DMRS); and 
sending, by the second node, the first configuration information to the first node (Fig. 1; Paras. 0004-0006, 0034-0036, and 0038-0045; relay node 102 might know the configuration of the UE's control information by either decoding the radio resource control (RRC) signaling sent by the access node to the UE or by receiving an explicit signal from the access node; i.e. the access node in Fig. 1 would read on the second node and the relay node would read on the first node).
However, while Song teaches the DMRS being transmitted on a plurality of different resource elements (Fig. 6), he does not specifically disclose the at least one DMRS port is one of a plurality of ports in a DMRS port set corresponding to a first slot.
Wei teaches demodulation reference signal (DMRS) enhancement for higher order multi-user multiple-input multiple-output (MU-MIMO) communications (Abstract).  He further teaches the at least one DMRS port is one of a plurality of ports in a DMRS port set corresponding to a first slot (Paras. 0007-0008; determining a plurality of ports of a multi-dimensional array of transmit antennas and a number of spatial multiplexed layers for transmission to a plurality of user equipments (UEs), configuring an orthogonal demodulation reference signal (DMRS) pattern by multiplexing the layers or the ports in the DMRS pattern, using an orthogonal cover code (OCC) and one or more code division multiplexing (CDM) groups, and transmitting DMRS symbols based on the configured DMRS pattern using the multiplexed layers and the ports). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wei with the teachings as in Song.  The motivation for doing so would have been to reduce DMRS inter-layer interference and improve channel estimation performance (Wei at para. 0055).
Regarding claims 7 and 17, the combination of references Song and Wei teach the limitations of the previous claims.  Song further teaches wherein the first configuration information is used to indicate a third resource that is not occupied by a backhaul link between the first node and the second node, the third resource is one of the plurality of ports in the DMRS port set, and the second resource is all or a part of resources of the third resource (Fig. 3; Para. 0041; Alternatively, each slot in a subframe could have a different puncture pattern. For example, in the first slot of a subframe, the DMRS might be transmitted on subcarriers 220A, 220C, 220E, 220G, 220I, and 220K, and in the second slot of a subframe, the DMRS might be transmitted on subcarriers 220B, 220D, 220F, 220H, 220J, and 220L. Having a different puncture pattern in each slot could allow the access node to perform a better channel estimation; i.e. a different pattern for the DMRS could be sent for each set of resources Fig. 3 shows the DMRS is transmitted on all subcarriers or only a portion of subcarriers).
Regarding claims 8 and 18, the combination of references Song and Wei teach the limitations of the previous claims.  Song further teaches wherein the first Fig. 3; Para. 0041; Alternatively, each slot in a subframe could have a different puncture pattern. For example, in the first slot of a subframe, the DMRS might be transmitted on subcarriers 220A, 220C, 220E, 220G, 220I, and 220K, and in the second slot of a subframe, the DMRS might be transmitted on subcarriers 220B, 220D, 220F, 220H, 220J, and 220L. Having a different puncture pattern in each slot could allow the access node to perform a better channel estimation; i.e. a different pattern for the DMRS could be sent for each set of resources Fig. 3 shows the DMRS is transmitted on all subcarriers or only a portion of subcarriers and this could be for the backhaul link or relay to UE link).
Regarding claims 9 and 19, the combination of references Song and Wei teach the limitations of the previous claims.  Song further teaches wherein the first slot is one of a plurality of slots that are used for spatial multiplexing and that are configured by the second node for the backhaul link between the first node and the second node, and a slot used for spatial multiplexing is one of the plurality of slots in which data sending or receiving can be simultaneously performed on a backhaul link and an access link of a same node (Fig. 1; Paras. 0004-0006, 0034-0036, and 0038-0048; the relay node 102 might successfully decode an initial transmission from the UE 110, while the access node 106 might not. The access node 106 might then request a retransmission, and both the UE 110 and the relay node 102 might synchronously retransmit; the DMRS transmitted by a relay node is not punctured but is instead made orthogonal to the DMRS transmitted by a UE; i.e. the relay node and UE would transmit DMRS at the same time but one would be shifted from the other).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474